Order, Supreme Court, New *128York County (Paula Omansky, J.), entered September 21,1995, which denied petitioner’s application to vacate an arbitration award and granted respondents’ cross motion to confirm the award, unanimously affirmed, without costs.
Petitioner was properly deemed served with the arbitration award upon its mailing to the attorney who represented her at the arbitration hearing. Her attorney’s apparent delay in forwarding the award to her did not serve to toll or extend the 90 days petitioner had under CPLR 7511 (a) to move to vacate the award (Matter of Case v Monroe Community Coll., 89 NY2d 438). Vacatur of the award was also properly denied on the ground that in proceeding with the arbitration of her grievance, petitioner signed a valid waiver of any right to pursue her claim in any other administrative or judicial tribunal except for the purpose of enforcing the arbitrator’s award. In any event, respondents’ motion to confirm the award, for which there was a one-year time limit (CPLR 7510), rendered petitioner’s motion to vacate the award academic, and was properly granted in the absence of any support for petitioner’s claim that the award was procured through fraud, corruption or misconduct. Concur—Sullivan, J. P., Rosenberger, Tom and Andrias, JJ.